Citation Nr: 1719602	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  14-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.  He died in February 2008, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2015, the Appellant testified before the undersigned Veterans Law Judge during a hearing at the RO; a transcript of the hearing is of record.

In July 2015 and October 2015, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA), and they were received in September 2015 and December 2015.  See 38 C.F.R. § 20.901 (2016).  Although the Appellant was not provided a notice of the opinions, because the Board is granting the full benefit sought on appeal, the is no prejudice in proceeding to the merits of the claim.


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in February 2008, and his immediate cause of death was Stage IV adenocarcinoma or gastroesophageal carcinoma.

2.  The Veteran was stationed at Camp Pendleton from September 1965 to January 1966, and from February 1966 to February 1967, and was stationed at El Toro Marine Corps Air Station from December 1968 to May 1969.

3.  Resolving all reasonable doubt in the Appellant's favor, the immediate cause of the Veteran's death, adenocarcinoma, was related to his exposure to environmental hazards while stationed at Camp Pendleton and El Toro Marine Corps Air Station.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that that service connection should be established for the cause of the Veteran's death.  Specifically, she argues that his cause of death was due to his military service, to include his presumed exposure to herbicidal agents as a result of service in the Republic of Vietnam; as a result of exposure to the contaminants in the water supply at United States Marine Corps Base Camp Lejeune; or as a result of exposure to environmental hazards while stationed at Camp Pendleton and/or El Toro Marine Corps Air Station.
 
The Veteran's official death certificate shows that he died in February 2008, and that the immediate cause of death was Stage IV adenocarcinoma or gastroesophageal carcinoma.

At the time of his death, the Veteran was not service-connected for any disability.
Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the veteran's death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b).

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(3).

To establish a right to compensation for a present disability, the evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Also, a presumption exists for Veterans who served in Republic of Vietnam during the Vietnam era where certain diseases associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam will be considered to have been incurred in service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

VA has also recently established a presumption of service connection for certain diseases for veterans, former reservists, and former National Guard members who were exposed to contaminants in the water supply while serving at United States Marine Corps Base Camp Lejeune, North Carolina, for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953, to December 31, 1987.  See 38 U.S.C.A. §§ 1101, 1112, 1137; Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  The regulation applies to all claims pending before VA on and after March 14, 2017.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board notes that the Veteran's military personnel records reflect service in the Republic of Vietnam, see DD Form 214, as well as service at Camp Lejeune from January 5, 1966, to at least February 18, 1966.  See Record of Service.  Therefore, presumed exposure to both herbicidal agents in the Republic of Vietnam and contaminants in the water supply at Camp Lejeune is established.  Furthermore, he was stationed at Camp Pendleton from September 1965 to January 1966, and from February 1966 to February 1967, and was stationed at El Toro Marine Corps Air Station from December 1968 to May 1969.

The Veteran's Stage IV adenocarcinoma and gastroesophageal carcinoma are not among the presumptive diseases associated with exposure to herbicidal agents or contaminants in the water supply at Camp Lejeune. 38 C.F.R. § 3.309(e); 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309). Nevertheless, service connection for a disability claimed as due to herbicidal agents or contaminants in the water supply at Camp Lejeune may nevertheless be established by showing that a disability is, in fact, causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a February 2008 letter, the Veteran's doctor noted the diagnosis of esophageal/stomach cancer and opined that such could be contributed to by his exposure to Agent Orange during active duty.  No further rational was provided.

A July 2012 VA examination reported concluded that there was no relationship between the Veteran's cause of death and his military service.  The examiner pointed to his known risk factors, including smoking, a body mass index higher than the lowest quartile, and longstanding gastroesophageal reflux disease (GERD).  

However, during her March 2015 testimony, the Appellant challenged the examiner's conclusions, arguing that the Veteran did not suffer from GERD, that his treatment provider was unclear as to whether smoking led to the development of his cancer, and that the Veteran was not obese.  The Board notes that his treatment records do not reflect a history of longstanding GERD, and that the Veteran's death certificate indicates that it is unknown if smoking contributed to his death.  Therefore, the Board finds the July 2012 VA examination is not probative.  Reonal v. Brown, 5 Vet. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).

In September 2015 and December 2015, VHA opinions were provided that addressed the Appellant's contentions.  With regard to whether the Veteran's immediate cause of death was related to his exposure to herbicidal agents, the September 2015 opinion noted that there was a positive association between herbicides and a number of malignancies.  However, the opinion provider noted that Vietnam veterans, occupational groups with exposure to herbicides, and people exposed to dioxin had been extensively studied, and the results yielded a fairly consistent pattern of no association between herbicidal agent exposure and gastrointestinal cancers.

With regard to the Veteran's exposure to the contaminated water supply at Camp Lejeune, the September 2015 opinion noted that a retrospective study of marine and naval personnel stationed at Camp Lejeune or Camp Pendleton from 1975 to 1985 found an increase mortality from esophageal cancer.  The opinion provider also noted that esophageal cancer was listed as a qualifying health condition for treatment on VA's Camp Lejeune Health Benefits Fact Sheet.  However, the opinion provider noted that the Veteran's was only stationed at Camp Lejeune from January to February 1966, and there was no definitive evidence to demonstrate that his esophageal cancer was related to his contaminated water exposure forty years prior.  In the December 2015 opinion, the examiner concluded that it was less likely than not that his esophageal cancer was related to his contaminated water exposure.

With regard to the Veteran's exposure to environmental hazards while stationed at Camp Pendleton and/or El Toro Marine Corps Air Station, the September 2015 opinion noted that the Environmental Protection Agency (EPA) listed Camp Pendleton and El Toro Marine Corps Air Station as Superfund sites.  Pertinent environmental hazards at Camp Pendleton included groundwater and soil contaminated with volatile organic compounds, spent oil, fuels, polychlorinated biphenyls (PCBs), pesticides, metals, and herbicides.  Pertinent environmental hazards at El Toro Marine Corps Air Station included landfills containing hazardous and solid waste, as well as other areas were trichloroethylene (TCE), PCBs, battery acids, leaded fuels, and other hazardous substances were dumped or spilled.  The opinion also noted that there was suggestive evidence associating an increased risk for esophageal cancer with solvent exposure, notably perchloroethylene (PCE).  The opinion cited two studies that found that dry-cleaning and dye house workers had twice the expected risk for developing esophageal cancer.  Higher risks were noted for those working directly with PCEs. The December 2016 opinion concluded that it was at least as likely as not that the Veteran's adenocarcinoma was related to his exposure to environmental hazards while stationed at Camp Pendleton and/or El Toro Marine Corps Air Station.

Based on the evidence of record, and after resolving all benefit of the doubt in the Appellant's favor, service connection for cause of death is warranted.  Specifically, the Board finds that September 2015 and December 2015 VHA opinions place the evidence of record, at the very least, is in relative equipoise as to whether the Veteran's adenocarcinoma was related to his exposure to environmental hazards while stationed at Camp Pendleton and/or El Toro Marine Corps Air Station.  Therefore, service connection for the Veteran's cause of death is warranted.
 

ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


